DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 17-19 in the reply filed on March 9, 2021 is acknowledged.
Claims 12-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).


Claim Interpretation
Regarding the limitations in claims 1, 2, 3, 6, 7, 9, and 10 reciting “an upper hard layer” and “a lower hard layer”, absent a specific definition for the term “hard”, these limitations are interpreted under the broadest reasonable interpretation to encompass any material having a hardness of any degree.

Claim Rejections - 35 USC § 112
Claims 1-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “a glass magnesium plate” is indefinite because it is not understood what structural elements are required by the limitation. It is not clear if the plate is made of a glass material containing magnesium, or if “glass magnesium” is meant to refer to magnesium oxide. Although the instant specification does not provide a specific definition for “glass magnesium plate”, this limitation appears to be a mis-translation and seems to equate to “magnesium oxide board”, which is a material commonly used in flooring applications.
Further regarding claim 1,
Regarding claims 1, 6, and 9, the limitations of claims 6 and 9 reciting “an abrasion resistant-layer and a color layer, which is disposed between the upper hard layer and the UV layer” (claim 6) and “wherein when both…the abrasion-resistant layer is connected with the UV layer, and the color layer is connected with the upper hard layer” (claim 9) are indefinite in view of the limitation of claim 1 reciting “a UV layer disposed on a surface of the upper hard layer”.
The limitation in line 5 of independent claim 1 appears to require the UV layer to be in direct contact with the surface of the upper hard layer; however, claims 6 and 9 require the presence of one or more layers interposed between the UV layer and the upper hard layer. Therefore, it is not clear whether the UV layer is intended to be touching the surface of the upper hard layer even when the artificial tile includes one or both of the abrasion-resistant layer and the color layer.
Regarding claim 4, the limitation reciting “wherein a hardness of the upper hard layer and a hardness of the lower hard layer are each no less than 80 HD” is indefinite because it is not clear what “HD” refers to. It is not clear if “HD” is a unit of hardness, and it is not clear after a reading of the instant specification how one of ordinary skill could determine whether the upper and lower hard layers have a hardness of no less than 80 HD.
Regarding claims 2, 3, 5, 7, 8, 10, 11, and 17-19, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN 108032560, machine translation via EPO provided).
Regarding claim 1, Jiang teaches double-layer inorganic composite board comprising a glass magnesium board layer (2; glass magnesium plate), a first moisture-proof layer (4; upper hard layer) disposed on an upper surface of the glass magnesium board and made of melamine, PVC film, metal film, or wood veneer, a finishing layer (5; lower hard layer) disposed on a lower surface of the glass magnesium board and made of two kinds of melamine, PVC film, metal film, wood veneer, or leather, and a lower board layer (1; UV layer) disposed on a surface of the first moisture-proof layer and made of a UV board ([0023], [0037], Fig. 6).
As noted above, absent a specific definition in the specification for the limitation “UV layer”, the UV board of Jiang is determined to meet this limitation. Furthermore, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 6-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkins et al. (US 2018/0283014) in view of Kassel et al. (CN 206091146, machine translation via EPO provided).
Regarding claims 1, 6, and 9, Hodgkins et al. teaches a rigid composite board floor covering (100; artificial tile) comprising first and second rigid composite core layers made of rigid PVC (120; an upper hard layer and a lower hard layer, [0041], [0051]).
Hodgkins et al. further teaches the rigid composite board floor covering comprising a wear layer (140; abrasion-resistant layer) and a decorative layer (130; color layer), wherein the wear layer is arranged on an upper surface of the decorative layer and the decorative layer is arranged on an upper surface of the first rigid composite core layer (see Fig. 2, reproduced below).

    PNG
    media_image1.png
    491
    784
    media_image1.png
    Greyscale

Fig. 2 in Hodgkins et al. (US 2018/0283014) showing a rigid composite board floor covering (100) comprising a wear layer (140), a decorative layer (130), a rigid composite core layer (120), a balancing layer (160), and a padded backing layer (150).

Hodgkins et al. does not expressly teach the composite board comprising a magnesium oxide board or a UV layer. However, in the analogous art of composite flooring materials, Kassel et al. teaches a magnesium decorative board comprising a magnesium oxide board (1) and a PVC board (2), wherein the PVC board consists of a PVC base material layer (21), a glass fiber layer (22), a PVC intermediate material layer (23), a color film printing layer (24), a wear-resistant layer (25), and a UV paint layer (26) ([0009]-[0011]). As noted above, absent a specific definition in the specification for the limitation “UV layer”, the UV paint layer of Kassel et al. is determined to meet this limitation. Kassel et al. further teaches that the magnesium decorative board has the advantages over traditional decorative boards made of wood or fiberboard in that it has excellent fire resistance, water resistance, sound insulation, dimensional stability, hardness, and strength [0017].
It would have been obvious for one of ordinary skill in the art before the effective filnig date of the claimed invention to modify the composite board of Hodgkins et al. by providing a magnesium oxide board adjacent to the rigid PVC composite core layers and by adding a UV layer as taught by Kassel et al. for the benefit of achieving a composite flooring board having improved fire resistance, water resistance, sound insulation, and dimensional stability.
Regarding claims 2, 7, and 10, 
Regarding claim 3, Hodgkins et al. in view of Kassel et al. teaches all of the limitations of claim 1 above, and Hodgkins et al. further teaches the first and second rigid composite core layers each having a thickness in the range of 1.5 mm to 12 mm [0062], which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 8 and 11, Hodgkins et al. in view of Kassel et al. teaches all of the limitations of claims 6 and 9 above, and Hodgkins et al. further teaches the wear layer (140; abrasion-resistant layer) having a thickness in the range of 4 mil to 30 mil, or about 0.1 mm to about 0.7 mm [0071], which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 17-19, Hodgkins et al. in view of Kassel et al. teaches all of the limitations of claim 1, 6, and 9 above, and Hodgkins et al. further teaches wherein the rigid composite board floor covering is capable of being used as a building decoration material ([0003]-[0007]). However, it is noted that the limitation reciting “wherein the artificial tile is capable of being used as a building decoration material” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the artificial tile.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkins et al. (US 2018/0283014) in view of Kassel et al. (CN 206091146, machine translation via EPO provided) as applied to claim 1 above, as evidenced by Ponte (“Shore Hardness and Soft TPEs”, https://www.teknorapex.com/thermoplastic-elastomers-and-measuring-shore-hardness-chart).
Regarding claims 4 and 5, Hodgkins et al. in view of Kassel et al. teaches all of the limitations of claim 1 above. Although Hodgkins et al. teaches that the material of the rigid composite core layers may be rigid PVC, the combination of references does not expressly teach a value for the hardness of the PVC material. However, Ponte teaches that rigid plastics such as PVC are known to have a hardness of about 80 on the Shore D hardness scale, and further teaches that there are several other hardness scales including Shore A and Shore OO (pages 1-2). As noted above, the instant specification does not define which scale is used for determining the hardness of the upper and lower hard layers; thus, the rigid PVC material of Hodgkins et al. is determined to meet the limitations of claims 4 and 5, as evidenced by Ponte.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao (US 2020/0139686) teaches a composite polymeric film wear layer for application as a surface protection layer to impart scratch resistance and comfort to hard surface substrates such as flooring (Abstract). Rao further teaches the composite wear layer comprising multiple films made of polymers 
Takekawa et al. (JP 2018-184818, machine translation via EPO provided) teaches a hard floor material (10) comprising a lower layer (B) and an upper layer (A), wherein the upper layer comprises a hard resin such as a vinyl chloride resin and has a thickness in the range of 1.5 to 2.5 mm ([0045], [0047]).
Ziegler et al. (US 2018/0339504) teaches a method of producing a surface coating and a building panel having a UV coating (Abstract). Ziegler et al. further teaches that flooring panels known in the art typically have a core, a décor layer on the core, a wear-resistant layer on the décor layer, and a UV curing polyurethane coating [0003]. Ziegler et al. further teaches wherein the coating is applied to a carrier made of PVC, which is arranged on a substrate comprising magnesium oxide board ([0036], [0060], [0068]).
Ungar (US 6,440,538) teaches an abrasion resistant laminate comprising a balance layer (11), a base layer (10), and a durable wear-resistant top layer assembly (5), wherein the assembly includes a wear-resistant layer (6), a decorative layer (7), and a core layer (8) (Abstract; col 4, Ln 10-30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                           

/IAN A RUMMEL/Primary Examiner, Art Unit 1785